IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00014-CR

RUBEN HEREDIA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                             From the County Court
                              Navarro County, Texas
                            Trial Court No. C34853-CR


                                       ORDER


      Ruben Heredia was convicted of possession of a controlled substance, cocaine,

and sentenced to 60 years in prison. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(d)

(West 2010). His appeal was abated so that the trial court could prepare findings of fact

and conclusions of law regarding whether Heredia’s statements were voluntary and

specifically whether Heredia made a knowing, intelligent, and voluntary waiver of the

rights set out in Article 22 of the Texas Code of Criminal Procedure.
        The trial court’s findings of fact and conclusions of law have been filed.

Accordingly, this appeal is reinstated.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed February 12, 2015




Heredia v. State                                                             Page 2